UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6187


FERNANDO BUSTILLO,

                Plaintiff – Appellant,

          v.

ART BEELER; ANTHONY SCARANTINO; MAILROOM SUPERVISOR SKS;
KRYSTAL MCCAIGHT; TUCKER HILL; J. GREEN; S. BRANTLEY; MAITE
SERRANO-MERCADO; WALTER WOODROW BURNS, JR.; MACK BONNER;
ROBERT   WALASIN;  KENNETH  MERITSUGU;  W.   ANDES;  RACHEL
SPILLER; DEBBIE IVY,

                Defendants – Appellees,

          and

NURSE/PA BAH,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-ct-03097-BO)


Submitted:   August 31, 2012                 Decided:   October 16, 2012


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
Fernando Bustillo, Appellant Pro Se. Edward D. Gray, Assistant
United States Attorney, Joshua Bryan Royster, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:
            Fernando Bustillo appeals the district court’s orders

denying in part his motion for discovery, denying a preliminary

injunction, and dismissing his claims pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).      We affirm in part, vacate in part, and remand for

further proceedings.

            Bustillo challenges the district court’s dismissal of

his   claims    for   failure    to   exhaust      administrative    remedies.

“There is no question that exhaustion is mandatory under the

[Prisoner    Litigation   Reform      Act]   and   that   unexhausted   claims

cannot be brought in court.”          Jones v. Brock, 549 U.S. 199, 211

(2007); see 42 U.S.C. § 1997e(a) (2006) (requiring exhaustion of

available    remedies).     In    order      to   exhaust,   a   prisoner   must

utilize all available steps of a multi-step grievance process

according to their procedural requirements; exhaustion does not

occur if the prisoner fails to follow these required steps.                 See

28 C.F.R. §§ 542.12 to .15 (2012); Moore v. Bennette, 517 F.3d

717, 725 (4th Cir. 2008).        Exhaustion is an affirmative defense,

but the district court may dismiss for failure to exhaust as

long as the prisoner has been provided an opportunity to address

the issue.     Moore, 517 F.3d at 725.

            Reviewing the record under this standard, we conclude

that the district court did not err in finding that Bustillo


                                       3
failed to exhaust his administrative remedies with regard to his

claims that prison officials interfered with his access to the

mail system and spread rumors that he was a “snitch.”                     However,

it is apparent from the record that the district court failed to

address    several      of   Bustillo’s    claims,   either      with   regard    to

exhaustion      of    remedies   or    their   substantive      merits,   and    the

available record is inadequate to demonstrate that these claims

were properly dismissed.              Thus, we vacate the district court’s

order and remand for consideration, in the first instance, of

Bustillo’s claims that: (1) defendants Andes, Bonner, Serrano-

Mercado,     and      Walasin    deliberately      withheld      treatment       for

cirrhosis;      (2)   defendants      Spiller,   Ivy,   and    Andes    fabricated

claims     regarding     Bustillo’s       inappropriate       discharge   of     his

colostomy bag; and (3) defendants Bonner, Walasin, Moritsugu,

and Andes * wrongfully transferred him to the                   Federal Medical

Center     in    Springfield       and    placed     him   in     administrative

segregation in retaliation for his lawsuit and in spite of his

medical needs.




     *
       While Bustillo also claimed that two other individuals
were responsible for this violation as well, he does not
challenge the district court’s refusal to permit him to amend
his complaint to include these individuals as parties. See 4th
Cir. R. 34(b) (noting that arguments not raised in informal
brief are waived).



                                          4
               Bustillo also challenges the district court’s grant of

summary judgment as to his claims that he was denied surgery to

correct    a     hernia       and    effectively         denied    food.         We    have

thoroughly reviewed the record and conclude the district court

properly determined that no genuine factual dispute existed and

that Appellees were entitled to summary judgment as to these

claims.        See    Fed.    R.    Civ.   P.    56(a)    (standard);      PBM    Prods.,

LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011)

(standard of review).                We further conclude that the district

court did not abuse its discretion in denying in part Bustillo’s

requests for discovery prior to summary judgment.                          See Fed. R.

Civ. P. 56(d); Strag v. Bd. of Trs., 55 F.3d 943, 954 (4th Cir.

1995).

               Turning       to     Bustillo’s      remaining       claims—that         the

district court improperly denied him injunctive relief, that the

court     erred       in     permitting         Appellees    to     submit       multiple

dispositive motions and to rely on waived affirmative defenses,

and that certain Appellees committed perjury in the district

court—we have thoroughly reviewed the record as to each of these

claims and have found no reversible error.                        Thus, we affirm the

district court’s judgment as to these claims.

            Bustillo also moves this court to order the prison

where he is presently housed to provide access to his court

files    and     to   restore       Bustillo’s      access    to     mail.        We   are

                                            5
cognizant      of     a   prisoner’s      right      of    meaningful    access     to   the

courts.       Bounds v. Smith, 430 U.S. 817, 821-22 (1977); Bryant v.

Muth, 994 F.2d 1082, 1086 (4th Cir. 1993).                        However, we conclude

that Bustillo does not (and did not in the district court) make

the    showing      required      to     justify     the    extraordinary      remedy     of

injunctive relief.               See Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008); Dewhurst v. Century Aluminum Co.,

649 F.3d 287, 290 (4th Cir. 2011).                         Thus, we deny Bustillo’s

motions seeking such relief in this court.

              Accordingly, we affirm the district court’s judgment

in    part,    vacate      in    part,    and   remand      for     further   proceedings

consistent with this opinion.                       We deny Bustillo’s motions to

compel access to his court files and normal correspondence.                              We

dispense       with       oral    argument      because       the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED IN PART;
                                                                       VACATED IN PART;
                                                                               REMANDED




                                                6